Citation Nr: 1209589	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  10-32 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund. 


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision, which denied the appellant's claim for one-time payment from the Filipino Veterans Equity Compensation Fund. 

The Board must note that in reviewing this case the Board has not only reviewed the physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

It is noted that in his substantive appeal, the appellant requested a DRO hearing at the RO.  However, in a statement received in December 2011, he indicated that he was withdrawing this request.  As such, the hearing request is considered withdrawn, and the Board will proceed with the adjudication of the claim.  38 C.F.R. § 20.702(e) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States. 


CONCLUSION OF LAW

The appellant is not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery  and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009); 38 C.F.R. § 3.203 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the American Recovery  and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009). 

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . ."  However, nothing in the act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act." 

§ 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  § 1002(d) provides that an eligible person is any person who -

(1) served--

(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or 

(B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and 

(2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

In this case, the appellant contends that he served in the organized military forces of the Government of the Commonwealth of the Philippines. 

In a November 2009 response to an inquiry from VA, the NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces; and he has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1), nor has he indicated that such documentation exists. 

In support of his claim, the appellant has submitted numerous documents from the Commonwealth of the Philippines Army Headquarters, including: an information form for officers dated in August 1945, stating that he had been inducted into the USAFFE in December 1941; an extract from December 1941 showing that he was appointed as an officer in the Regular Force Army of the Philippines; and a certification from the office of the adjutant general of the Philippine Armed Forces certifying the above information in January 2010. He also submitted a copy of a life insurance policy that was sponsored by VA.

It is noted that following the submission of these documents, the RO once again contacted the NPRC to seek whether service could be verified by the service department.  Unfortunately, in April 2010, a second response was received from the NPRC once again certifying that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

The appellant has also submitted an itinerary for a trip he took to the United States in 1961 to visit various military facilities; and in August 2010, he provided an affidavit detailing his activities from December 1941 until April 1942, when he was reportedly captured by the Japanese, but managed to escape.  He also submitted a copy of his retirement papers from the Philippine Army showing service from 1938 until 1963.

Nevertheless, the various documents and certifications from the Office of Adjutant General and other Philippines Governmental agencies, submitted by the appellant, fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department, but rather they are documents from the Philippine government. 

As such, those documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund. 

The Veteran has objected to the RO's finding, and he has asserted that several individuals with whom he was commissioned into the Philippine Army had received compensation under the FVEC.  The Board does not dispute that individuals that he is in contact with have received compensation under the FVEC.  Unfortunately, as noted above certain specific information is required to establish eligibility for such a payment, and the appellant in this case has not provided it.  Rather, he has supplied numerous documents from the Philippine Army, which as explained cannot be used to establish service on behalf of the United States.

The NPRC has twice certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

The proper course for any claimant who believes there is a reason to dispute the report of the service department or the content of military records is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994). 

Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient to establish eligibility to benefits administered by VA, as VA is bound to follow the certifications by the service departments with jurisdiction over United States military records. 

Based upon the record in this case, the appellant has not established qualifying service for VA purposes.  He therefore does not meet the basic eligibility criteria for establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund. Having reviewed the evidence, the Board does not find that resubmission for certification of the appellant's service by the NPRC is warranted.  As such, the appeal is denied.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist claimants in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

This is such a case.  As discussed above, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA benefits.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004). 



ORDER

Basic eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


